Citation Nr: 1130654	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  09-12 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) death pension benefits.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from April 1941 to June 1945.  He died in February 2008.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 denial of the VA Regional Office (RO) in New York, New York.  The RO determined that the appellant was not entitled to death pension benefits because of excessive income.

While the appellant requested a hearing before the Board in April 2009, she withdrew this hearing request in July 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On her March 2008 claim, the appellant reported income from Social Security and a pension.  She also reported income from gross wages or a salary.  She did not report any medical expenses.

From a July 2008 written statement, the Board has determined that the appellant was not actually reporting any salary or wages in March 2008.  Instead, she had entered the total yearly amount that she received from Social Security and a pension.

In an April 2009 written statement, the appellant indicated that she was still receiving social security and a pension.  She also stated that her medical expenses had increased this past year.

In January 2010, the RO mailed a letter addressed to the appellant and asked her to provide information regarding her current income.  She was also asked to complete and return an enclosed VA Form 21-8416 (Medical Expense Report) for her current medical expenses.

When the appellant did not respond to the January 2010 letter, the RO issued a supplemental statement of the case in February 2010.  However, in a March 2010 letter, the appellant informed the RO that she had not received the January 2010 letter, and a review of the claims file shows that it had been mailed to an incorrect address.  She also indicated that she would be undergoing knee surgery in the near future and would be incurring additional medical expenses.

Subsequently, the RO issued another letter to the appellant in March 2010 that was addressed correctly.  However, this time, the appellant was not asked to provide her medical expenses and was not provided with a VA Form 21-8416 (Medical Expense Report).

In a March 2010 written statement, the appellant indicated that her income consisted solely of Social Security and pension, which had been the extent of her income since 1997.  Her pension was a fixed amount.

Based on the record, the Board finds that the appellant must be given another opportunity to submit information regarding her medical expenses.  While she reported none on her March 2008 claim, she has since stated that she has incurred increased medical expenses, including those from a knee surgery that was to have been performed shortly after March 2010.  The only notice the appellant was sent regarding her medical expenses was mailed to the wrong address.  This must be remedied on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a VA Form 21-8416, Medical Expense Report, and ask her to report her medical expenses for the years 2008, 2009, 2010, and 2011.

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, the appellant should be furnished with a supplemental statement of the case and given the opportunity to respond thereto, before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


